Citation Nr: 9903762	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  92-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
September 1952.  

This appeal arises from a January 1992 rating action of the 
St. Petersburg, Florida, Regional Office (RO), which denied, 
in pertinent part, entitlement to a special monthly pension 
for aid and attendance.  The veteran has appealed this 
determination.

The Board of Veterans' Appeals (Board) remanded this case in 
March 1993 in order to obtain recent outpatient records and 
provide the veteran with contemporaneous examinations.  The 
case was again remanded by the Board in August 1994, in order 
to obtain medical records referred to by the veteran in his 
most recent examinations and to again provide contemporaneous 
examinations of the veteran's disorders.  This case was again 
remanded by the Board in November 1996 because of a recent 
change in the criteria for rating pulmonary disorders and in 
order to obtain the veteran's most recent treatment records.  
Finally, the Board remanded this case in December 1997 so 
that the RO could advise the veteran regarding the provisions 
of 38 C.F.R. § 3.655 (1998), concerning the consequences of 
failing to report for an examination without good cause.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he is entitled to a 
special monthly pension based on the need for aid and 
attendance.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that because the veteran failed to 
report for scheduled examinations for VA purposes, his claim 
concerning entitlement to special monthly pension based on 
the need for aid and attendance is denied.


FINDINGS OF FACT

1.  Comprehensive examinations are necessary in this case to 
adequately assess the veteran's need for regular aid and 
attendance.

2.  The veteran, without good cause, failed to report for 
examinations for VA purposes scheduled to take place in 
February 1997.  


CONCLUSION OF LAW

The veteran's failure to report for scheduled VA examinations 
precludes entitlement to a special monthly pension based on 
aid and attendance and his appeal is denied.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1995, the RO wrote the veteran at his last known 
address, asking about family income.  By letter dated in 
April 1996, the VA again wrote the veteran notifying him that 
since he did not provide information about family income, his 
pension benefits were being terminated.  In that letter, he 
was again asked to complete Income Verification Reports for 
the period January 1, 1994 through December 31, 1994 and 
January 1, 1995 through December 31, 1995.  The RO pointed 
out in the letter that there was some information of record 
that the veteran and his spouse might be working.  No 
response was received from the veteran.  Thereafter, the 
Board, in a November 1996 decision, remanded the case for 
additional development to include medical examinations.  

The veteran failed to report for these examinations which 
were scheduled to take place in February 1997.  According to 
a notation on a notice of cancellation of examinations, RO 
personnel were unable to contact the veteran to reschedule 
the examinations.  The veteran also failed to respond to a 
letter from the RO requesting the names and addresses of 
medical providers.  None of the correspondence from the VA 
was returned as undeliverable. 

In a Form 646 filed in May 1997, the veteran's representative 
reported, in part, that the veteran's whereabouts were 
unknown and that he could not be contacted to report for the 
VA examinations scheduled in February 1997.  The veteran's 
representative had made several attempts to contact the 
veteran without success.  

Under 38 C.F.R. § 3.655 (1998), if a veteran fails to report, 
without good cause, for a scheduled examination in connection 
with an original claim other then for compensation, the VA is 
required to deny entitlement to the claimed benefit.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  The Board remanded the 
veteran's claim in December 1997 so that the RO could 
consider the provisions of 38 C.F.R. § 3.655 (1998), which 
the RO subsequently did in its February 1998 supplemental 
statement of the case.  This supplemental statement of the 
case was also forwarded to the veteran's last known address 
in February 1998.  The veteran was given 60 days to make any 
comment concerning 38 C.F.R. § 3.655 and the RO's continued 
denial of entitlement to special monthly pension based on the 
need for aid and attendance.  No response from the veteran 
was received.

In a September 1998 written brief presentation, the veteran's 
representative noted, in part, that the veteran had failed to 
respond to local agency correspondence and that, barring new 
examinations, "any additional delay in this appeal would be 
nonproductive."  

The evidence in this case shows that the veteran has failed 
to report for examinations for VA purposes, without good 
cause.  Repeated attempts to contact the veteran at his last 
known address, both by the RO and his own representative, 
have proved futile.  The veteran has also failed to respond 
to the supplemental statement of the case, which specifically 
referenced 38 C.F.R. § 3.655 and the consequences for failure 
to appear for VA examinations without good cause.  Where the 
applicable criteria is dispositive of the claim as in this 
case, the Board is left with no alternative but to deny the 
claim pursuant to 38 C.F.R. § 3.655.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  

ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 5 -


